I concur in the reversal of this judgment on the ground that the court erred in refusing the request to charge on the subject of contributory negligence on the part of the decedent and her parents who would be the beneficiaries of any recovery for causing her death.
I dissent from the conclusion that there is no substantial evidence of negligence on defendant's part. There is evidence that the defendant saw this child when she was 20 feet from the road, approaching his line of travel on a bicycle, looking backward, oblivious of his approach; that he gave no warning and did not change his course until after his right front fender struck the front wheel of her bicycle, notwithstanding he was traveling on the extreme right of the traveled portion of the road and could have swerved to the left, which he testified he did, but which another witness testified he did not do.
Furthermore, the conduct of the defendant after the collision was such that the jury might have concluded it was evidence of an admission of fault. He continued on after the collision and only stopped when challenged by a witness about 600 feet beyond the point of collision. Flight has always been regarded as *Page 369 
some evidence of fault. Kotler, Admr., v. Lalley, 112 Conn. 86,151 A. 433. In 31 Corpus Juris Secundum, 1052, Section 291, it is stated that "defendant's flight from the scene of an accident is tantamount to an admission of responsibility." This principle has been frequently applied in automobile accident cases. Many such cases are cited in the notes to Section 291, ibid, in the original text and more recent cases in the supplement.
It is my judgment that the cause should be remanded for a new trial.